DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. An explanation is provided below.
As per claim 1 Applicant states “[p.8] independent claim 1 includes the claim elements that the set of multiple input signals and the at least one receive signal in the receive side extender are in a band of radio frequencies. Moreover, Lin et al. uses deMUX 348 to separate the input signals, while the recited receive-side extender uses a power combiner to coherently sum the input signals. Consequently, these claim elements are neither disclosed nor suggested by Lin et al., and these deficiencies in the disclosure of Lin et al. are not corrected by the inclusion of Pratt et al. in the cited combination.”
Examiner respectfully disagrees as the radar operates in a band of frequencies as can be seen in at least fig 3 and 6-7 of Pratt as well as fig 5 “[16:2-3] different frequency sub-bands of the received versions of the transmit signals.”. 
As for the receive side power combiner to coherently sum the input signals Pratt discloses “[15:40-45] receiver 120, 220 can scale and/or phase shift the received versions of the transmit signals with respect to one another and then combine them (e.g., by summing weighted transmit signals).” Which corresponds to a power combiner at the receive side. Furthermore, Pratt teaches a coherent system where “[4:40-45] This receiver-side processing can include weighted coherent combining of the received versions of the separable transmit signals”.
As per Claim 15, Applicant states “[p.8] In contrast, the recited clock signal synchronizes the applied phase codes across separate receive-side extenders (via the timing of the recited suppling of the sequences of phase-shift adjustments). Analog-to-digital conversion does not occur in the receive-side extenders. Consequently, Pratt et al. does not disclose these claim elements”.
Examiner disagrees as the phase code synchronization is not recited within claim 15. Further Pratt teaches using phase coherent code “[28:55-65] However a more flexible option is to employ phase-coherent, simultaneous, orthogonally-polarized transmit signals that are separable in time or frequency sub-bands or through the use of codes, such as binary repetition codes applied to repeated copies of waveforms, (or any other convenient space) so that the receiver 120, 220 can reconstruct arbitrary transmit polarization conditions through a weighted combinations of the separable responses to the transmit signals” and a shared clock signal for each component in the receiver side for phase and timing coherency “[12:30-40] The receiver 220 can down-convert the received signals and perform analog-to-digital conversion. This is done using the down-converters 222a-d and the analog-to-digital converters 224a-d. Each of these components can be connected to, and controlled by, a common local oscillator 228 and/or clock signal (as applicable depending upon the circuitry) in order to maintain consistent phase and/or timing references. ”.
As per claims 2-6, 8-12, 8-12, 13, 16-19, 22-23 the arguments are not persuasive due in view of Examiner’s response presented above. 
As per claims 20-23, Applicant argues “[p.11] Vehovc et al. discloses the determining of an appropriate phase of the phase shifter 156. This generic disclosure in Vehovc et al. is not the same as the recited different sequence of phase shift adjustments for each of the multiple phase shifters. Indeed, Vehovc et al. does not disclose or suggest a sequence of different phase adjustments.”
Examiner notes the argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim(s) 1, 16 the claim(s) recite “coherently summing”. 
Regarding claim(s) 13, 22 the claim(s) recite “coherently splitting”. 
Regarding claim(s) 13, 16, 20 the claim(s) recite “coherently combining”. 
Regarding claim(s) 16 the claim(s) recite “coherently summing, using a power converter”. 

The Examiner has been unable to identify the corresponding description in the disclosure. At best, Applicant’s Specification recites “[0025] The phase shifting can be used in various ways to provide, e.g., coherent beam steering or channel separation to enable virtual beam steering” and “[0004]  a power combiner” However, there is no indication of coherent summing, splitting or combining and the power converter appears to a power combiner as shown from at least 0004. Therefore, in view of the above, the Examiner concludes that the said limitation is not fully supported by the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US PAT 10623075 hereinafter Pratt) in view of Lin et al. (US-20180267144 hereinafter Lin).

Regarding claim 1, Pratt teaches A radar system, comprising: a radar transceiver configured to generate a transmit signal (Pratt 3:1-2 “FIG. 2 illustrates a more detailed block diagram of an example transmitter-receiver system”) and to 
downconvert at least one receive signal  (Pratt 12:33 “receiver 220 can down-convert ”); and 
a receive-side (Pratt 8:5-7 “the receiver 120 is a multi-port system with receive ports Rx Port 1, Rx Port 2, Rx Port 3,”) and 
coupled to the radar transceiver (Pratt fig 1; 8:30-35 “system 100 can be operated in a monostatic fashion, where the transmitter 110 and the receiver 120 are co-located, or approximately co-located. In some monostatic configurations, each antenna can be used by both a transmitter port and a receiver port”), 
comprising a power combiner, wherein the receive-side (Pratt 15:40-45 “receiver 120, 220 can scale and/or phase shift the received versions of the transmit signals with respect to one another and then combine them (e.g., by summing weighted transmit signals).”; 4:40-45 “This receiver-side processing can include weighted coherent combining of the received versions of the separable transmit signals”),  
adjustably phase-shift each of the multiple input signals to produce a set of phase-shifted signals (Pratt 3:55-60“multi-port transmitter can coherently send multiple separable transmit signals to a receiver. The transmit signals can have any relative amplitude and/or phase differences between them”; 4:37-46 “This receiver-side processing can include weighted coherent combining of the received versions of the separable transmit signals, where the weights may be complex values that scale and phase shift the receiver responses to the transmit signals”), 
generate the at least one receive signal by coherently summing the phase-shifted signals using the power combiner, and provide the at least one receive signal (Pratt 15:40-45 “receiver 120, 220 can scale and/or phase shift the received versions of the transmit signals with respect to one another and then combine them (e.g., by summing weighted transmit signals).”), and 
wherein the set of multiple input signals and the at least one receive signal are in a band of radio frequencies (Pratt 16:2-3 “different frequency sub-bands of the received versions of the transmit signals.”).
	While Pratt discloses “[25:8] multipath channels”, Pratt does not explicitly teach a receive-side extender. However, Lin teaches receive side extender (Lin 0048 “FIG. 4, a circuit enable and signal flow diagram 400 of the multi operation mode radar unit” [The receiving antenna array, LNA, and deMUX branch correspond to a receive side extender]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multi-port radar system and method of Pratt to include the reconfigurable radar system and method of Lin.  One would have been motivated to do so in order to create a reconfigurable selection to support different performance, power consumption, and costs conditions (Lin 0047, 0055).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lin merely teaches that it is well-known to incorporate the particular multi-operation scheme for an antenna array in a MIMO radar. Since both Pratt and Lin disclose similar multi-port radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 7, Pratt in view of Lin teach The radar system of claim 1.
	 Lin further teaches further comprising one or more transmit-side extenders, each coupled to the radar transceiver and each coupled to a respective set of multiple transmit antennas, to obtain a respective transmit signal and each couples to a respective set of multiple transmit antennas to provide a set of multiple output signals, each of the multiple output signals having an adjustable phase shift (Lin fig. 4; 0039 “multiple-in multiple-out (MIMO) systems or phased array radar”).

	Regarding claim 14, Pratt in view of Lin teach The radar system of claim 1.
	 further comprising: a second receive-side extender is configured to couple to a second set of multiple receive antennas and to the radar transceiver, configured to obtain a second set of multiple input signals to provide a second receive signal (Pratt fig. 2 [receive antennas are coupled together]), wherein 
each of the receive-side extenders comprises: a set of multiple phase shifters each configured to provide an adjustable phase shift for one of the multiple input signals (Pratt 8:65-67 “ receiver signal may consist of scaled, phase-shifted inputs from multiple antenna elements”);
	 a power combiner configured to form a respective receive signal by coherently combining outputs of the multiple phase shifters (Lin 0033 “ transceiver channels and include circuits and components that function across these, such as: power amplifiers (PA(s)), low noise amplifiers (LNA(s)), mixer(s), multiplier(s) or divider(s), voltage controlled oscillator (VCO), transmission lines, and so on.”);
	 and an internal memory configured to store, for each of the multiple input signals, a sequence of phase shift adjustments (Pratt fig. 2 “memory”).

	Regarding claim 15, Pratt in view of Lin teach The radar system of claim 14.
Pratt further teaches wherein the radar transceiver is configured to supply a clock signal to each of the receive-side extenders to control timing for suppling the sequences of phase shift adjustments from the internal memory to the multiple phase shifters (Pratt 12:33-39 “receiver 220 can down-convert the received signals and perform analog-to-digital conversion. This is done using the down-converters 222a-d and the analog-to-digital converters 224a-d. Each of these components can be connected to, and controlled by, a common local oscillator 228 and/or clock signal (as applicable depending upon the circuitry) in order to maintain consistent phase and/or timing references.”).

Claim(s) 2-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US PAT 10623075 hereinafter Pratt) in view of Lin et al. (US-20180267144 hereinafter Lin) and in further view of Stettiner et al. (US-20210156982 hereinafter Stettiner).

	Regarding claim 2, Pratt in view of Lin teach The radar system of claim 1.
	 Pratt further teaches wherein the transmit signal comprises a sequence of chirps (Pratt 10:9-11 “waveform generators 204a, 204b can provide any of the following waveforms: single tone continuous wave, wideband noise, band-limited noise, chirp, ”), 
	Pratt in view of Lin DOES NOT EXPLICITLY TEACH the strikethrough limitation. However, Stettiner teaches wherein the receive-side extender is configured to adjust the phase shifts for the multiple input signals once for each chirp (Stettiner 0134 “processing stages include: . . . phase correction per coarse bin and fine range where phase correction is a function of each chirp ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multi-port MIMO radar of Pratt and the reconfigurable radar system and method of Lin to include the FMCW radar with frequency hopping system and method of Stettiner.  One would have been motivated to do so in order to ensure the range and velocity information of objects can be detected simultaneously to ensure efficient reaction times (Stettiner 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Stettiner merely teaches that it is well-known to incorporate the multiband chirp processing. Since both Pratt in view Lin Stettiner disclose similar MIMO radars specifically regarding automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 3, Pratt in view of Lin and in further view of Stettiner teach The radar system of claim 2.	
Pratt further teaches wherein the adjusted phase shifts provide progressive phase shifts to the multiple input signals for beam steering (Pratt 13:48-52 “receiver 220 can be phase and/or gain matched. In some cases, the phase and/or gain matching can be dynamically adjusted. This can be accomplished using phase shifting elements and/or amplifiers in each receiver channel.”).

	Regarding claim 4, Pratt in view of Lin and in further view of Stettiner teach The radar system of claim 2.
 Pratt in view of Lin wherein the adjusted phase shifts provide code division multiplexing of the multiple input signals (Pratt “code division multiplexing”), and 
wherein the radar transceiver is configured to process the at least one downconverted receive signal to obtain a demultiplexed set of digital input signals (Lin 0044 “down-converted received radar signal 334 from down-mixer 330 is input to a demultiplexer 348”; fig. 4 “deMUX”).

	Regarding claim 5, Pratt in view of Lin teach The radar system of claim 1.
	Pratt further teaches wherein the transmit signal includes a sequence of chirps (Pratt 10:9-11 “waveform generators 204a, 204b can provide any of the following waveforms: single tone continuous wave, wideband noise, band-limited noise, chirp, ”), and 
	Pratt in view of Lin DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, Stettiner teaches a “[0045] sequence of chirps” wherein the receive-side extender adjusts the phase-shifts for the multiple input signals multiple times during each chirp (Stettiner 0134 “processing stages include: . . . phase correction per coarse bin and fine range where phase correction is a function of each chirp ”; fig. 23 [shows MIMO antenna array]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multi-port MIMO radar of Pratt and the reconfigurable radar system and method of Lin to include the FMCW radar with frequency hopping system and method of Stettiner.  One would have been motivated to do so in order to ensure the range and velocity information of objects can be detected simultaneously to ensure efficient reaction times (Stettiner 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Stettiner merely teaches that it is well-known to incorporate the multiband chirp processing. Since both Pratt in view Lin Stettiner disclose similar MIMO radars specifically regarding automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 6, Pratt in view of Lin and in further view of Stettiner teach The radar system of claim 5.
wherein the adjusted phase shifts provide different frequency shifts, different frequency sweep rates, or different code modulations to the multiple input signals (Pratt 7:33-38 “transmitter 110 may transmit any of a plurality of polarization states PS1, PS2, PS3, . . . , PSN. The transmitted polarization state may vary by frequency such that the polarization state is different for different frequency sub-bands of the transmitted signal”), and 
wherein the radar transceiver is configured to process the at least one downconverted receive signal to obtain a demultiplexed set of digital input signals (Lin 0044 “down-converted received radar signal 334 from down-mixer 330 is input to a demultiplexer 348”; fig. 4 “deMUX”).

	Regarding claim 8, Pratt in view of Lin teach The radar system of claim 7.
	Pratt further teaches wherein the transmit signal comprises a sequence of chirps (Pratt 10:9-11 “waveform generators 204a, 204b can provide any of the following waveforms: single tone continuous wave, wideband noise, band-limited noise, chirp,”), 
Pratt in view of Lin DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, Stettiner teaches the transmit-side extender is configured to adjust the phase-shifts for the multiple output signals once for each chirp (Stettiner 0134 “phase correction per coarse bin and fine range where phase correction is a function of each chirp ”; 0045 “transmitting the chirps in a nonlinear sequence changes the detected phase for each chirp for the same target” fig. 23 [shows MIMO antenna array]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multi-port MIMO radar of Pratt and the reconfigurable radar system and method of Lin to include the FMCW radar with frequency hopping system and method of Stettiner.  One would have been motivated to do so in order to ensure the range and velocity information of objects can be detected simultaneously to ensure efficient reaction times (Stettiner 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Stettiner merely teaches that it is well-known to incorporate the multiband chirp processing. Since both Pratt in view Lin Stettiner disclose similar MIMO radars specifically regarding automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 9, Pratt in view of Lin and in further view of Stettiner teach The radar system of claim 8.
	 Pratt further teaches wherein the adjusted phase shifts provide the multiple output signals with progressive phase shifts for beam steering (Pratt 4:37-40 “ transmit signals had been transmitted with a different relative amplitude and/or phasing between the transmitter ports (e.g., a different polarization state and/or a different beam state)”).

	Regarding claim 10, Pratt in view of Lin and in further view of Stettiner teach The radar system of claim 8.
	 Pratt in view of Lin further teach wherein the adjusted phase shifts provide the multiple output signals with orthogonal code modulation (Pratt 17:59-61 “transmit signals are applied on even and odd sub-bands, respectively, to achieve (at least ideally) orthogonal signaling (as shown in FIG. 3)”), and wherein 
the radar transceiver is configured to process the at least one downconverted receive signal to obtain (Pratt 12:33-34 “receiver 220 can down-convert the received signals and perform analog-to-digital conversion.”), for each of the transmit antennas, a demultiplexed set of digital input signals (Lin 0044 “ down-mixer 330 is input to a demultiplexer 348”).

	Regarding claim 11, Pratt in view of Lin teach The radar system of claim 7.
	 wherein the transmit signal includes a sequence of chirps chirps (Pratt 10:9-11 “waveform generators 204a, 204b can provide any of the following waveforms: single tone continuous wave, wideband noise, band-limited noise, chirp, ”), 
	Pratt in view of Lin DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, Stettiner teaches transmit-side extender is configured to adjust the phase-shifts for the multiple output signals multiple times during each chirp (Stettiner 0134 “phase correction per coarse bin and fine range where phase correction is a function of each chirp ”; 0045 “transmitting the chirps in a nonlinear sequence changes the detected phase for each chirp for the same target”; 0160 “FIG. 15 illustrates modifying the effective range window using the Fourier transform of the chirp frequency distribution plus phase noise, multiplied by the Fourier transform of the per chirp sampling kernel . . . FIG. 17 illustrates an example chirp antenna distribution window. By controlling the distribution of the antenna transmissions, the effective angular window can be determined”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multi-port MIMO radar of Pratt and the reconfigurable radar system and method of Lin to include the FMCW radar with frequency hopping system and method of Stettiner.  One would have been motivated to do so in order to ensure the range and velocity information of objects can be detected simultaneously to ensure efficient reaction times (Stettiner 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Stettiner merely teaches that it is well-known to incorporate the multiband chirp processing. Since both Pratt in view Lin Stettiner disclose similar MIMO radars specifically regarding automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 12, Pratt in view of Lin and in further view of Stettiner teach The radar system of claim 11.
	 wherein the adjusted phase shifts provide different frequency shifts, different frequency sweep rates, or different code modulations to the multiple output signals (Pratt 7:33-38 “transmitter 110 may transmit any of a plurality of polarization states PS1, PS2, PS3, . . . , PSN. The transmitted polarization state may vary by frequency such that the polarization state is different for different frequency sub-bands of the transmitted signal”), and 
wherein the radar transceiver is configured to process the at least one downconverted receive signal to obtain, for each of the transmit antennas, a demultiplexed set of digital input signals (Lin 0044 “down-converted received radar signal 334 from down-mixer 330 is input to a demultiplexer 348”; fig. 4 “deMUX”).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US PAT 10623075 hereinafter Pratt) in view of Lin et al. (US-20180267144 hereinafter Lin) and in further view of Vehovc et al. (US-20190372218 hereinafter Vehovc).

	Regarding claim 13, Pratt in view of Lin teach The radar system of claim 7.
	 wherein each transmit-side extender comprises: a (Pratt 7:11-12 “transmit signals are scaled, phase-shifted”);
	 and a set of power amplifiers each configured to derive one of the multiple output signals from an output of a corresponding one of the multiple phase shifters (Pratt “amplifier circuits in each channel”).
While Lin discloses “[0033] power amplifiers (PA(s)), low noise amplifiers (LNA(s)), mixer(s), multiplier(s) or divider(s), voltage controlled oscillator (VCO), transmission lines, and so on.” Pratt in view of Lin DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Vehovc teaches wherein each transmit-side extender comprises: a power splitter configured to split the respective transmit signal into multiple signal copies (Vehovc fig. 4 “Power combiner splitter”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify multi-port MIMO radar of Pratt and the reconfigurable radar system and method of Lin to include the FMCW radar with phased array system of Vehovc.  One would have been motivated to improve beam steering accuracy (Vehovc 0028).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vehovc merely teaches that it is well-known to incorporate power splitters. Since both Pratt in view Lin and Vehovc disclose similar MIMO radars specifically regarding automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20210173042 hereinafter Wu) in view of Pratt et al. (US PAT 10623075 hereinafter Pratt).


Regarding claim 16, Wu teaches A  method for detecting radar, comprising: generating a chirp waveform; -4-Response to NFOA dated February 23, 2022Application No. 17/160,915 deriving a transmit signal from the chirp waveform (0007 “FIG. 2 is a timing diagram illustrating a chirp transmission schedule for an LFM TD-MIMO automotive radar system.”) ; 
obtaining a set of multiple input signals from a set of multiple receive antennas (0108 “one or more receive antennas at the receiver module receive target returns from the transmitted frequency/phase offset reference chirp signal waveforms”); 
applying adjustable phase shifts to each of the multiple input signals to provide multiple phase-shifted input signals (0029 “FIG. 17 is a simplified schematic block diagram of a frequency offset modulation LFM range division MIMO automotive radar system implemented with fast-time phase shifters ”); 
(fig 1 [shows RX inputs and processing of a received signal]), 
wherein the multiple input signals and the receive signal are in a band of radio frequencies (0050 “the chirp bandwidth is much smaller than the carrier frequency, it can be treated as a narrow band signal.”); coherently 
combining the receive signal with the chirp waveform to obtain a downconverted receive signal (0118 “ downconverter to produce an intermediate frequency signal by mixing the transmit reference signal with a target return signal which is received at the receive antenna”); 
deriving a set of digital input signals from the downconverted receive signal (0027 “ analog-to-digital converter in the receiver”; 0116 “ the downconverter is an I/Q mixer which is connected to first and second high-speed analog-to-digital”); and 
processing the set of digital input signals to determine reflection energy as a function of distance or travel time (0037 “processing unit that is configured and arranged for signal processing tasks such as, but not limited to, target identification, computation of target distance,” [The received chirps previously mentioned are processed, corresponding to reflection energy, to compute a target distance corresponding to a function of distance.]).
While Wu discloses “[0079] coherently integrating the sum and delta image components, reference is now made to FIG. 15 which diagrammatically depicts a coherent integration of the sum and delta image components in a fast-time range FFT spectrum 1500 . . .  in the receiver in accordance with selected embodiments of the present disclosure.” Wu does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Pratt teaches 
coherently summing, using a power converter, the multiple phase-shifted input signals to form a receive signal (Pratt 15:40-45 “receiver 120, 220 can scale and/or phase shift the received versions of the transmit signals with respect to one another and then combine them (e.g., by summing weighted transmit signals).”; 4:40-45 “This receiver-side processing can include weighted coherent combining of the received versions of the separable transmit signals” [summing transmit signals corresponds to summing using a power converter]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MIMO array of Wu to include the multi-port MIMO radar of Pratt.  One would have been motivated to do so in order to maximize the power transfer in the response at the receiver (Pratt 17:23-25).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pratt merely teaches that it is well-known to incorporate the particular summing features within the receive channel.  Since both Wu and Pratt disclose similar multi-port radar systems with phase shifting capabilities, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 17, Wu in view of Pratt teach The method of claim 16.
Wu further teaches wherein the obtaining, applying, and summing operations are performed by a receive-side extender (Wu fig. 17 [shows the receiver channel and components corresponding to a receive-side extender]) 
coupled to a radar transceiver and the radar transceiver performs said combining, deriving, and processing (0079 “coherently integrating the sum and delta image components, reference is now made to FIG. 15 which diagrammatically depicts a coherent integration of the sum and delta image components in a fast-time range FFT spectrum 1500 . . .  in the receiver in accordance with selected embodiments of the present disclosure.”).
	
	Regarding claim 18, Wu in view of Pratt teach The method of claim 17.
Wu further teaches wherein the method further comprises providing using a transmit-side extender a set of multiple output signals to a set of multiple transmit antennas, each of the multiple output signals being an adjustably phase-shifted version of the transmit signal (Wu 0029 “FIG. 17 is a simplified schematic block diagram of a frequency offset modulation LFM range division MIMO automotive radar system implemented with fast-time phase shifters ” [fig 17 shows the transmitter channel and components corresponding to a transmit-side extender]).

	Regarding claim 19, Wu in view of Pratt teach The method of claim 18.
Wu further teaches wherein the deriving operation yields, for each of the transmit antennas, a corresponding set of digital input signals (Wu 0082 “analog-to-digital converter in the receiver”; 0083 “ a final spectrum can be produced for each transmitter by using a combination of phase shifter and summing circuits to coherently combine the sum and delta spectrums in the digital domain”).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAT 10218550 hereinafter Kim) in view of Lee et al. (US PAT 8405541 hereinafter Lee) in view of Pratt et al. (US PAT 10623075 hereinafter Pratt).

	Regarding claim 20, Kim teaches A receive-side extender, comprising: a set of multiple phase shifters each configured to provide an adjustable phase shift to a respective input signal (Kim fig 4 [receiver branches with phase shifters]); 
a power combiner (Kim fig 4 “power combiner”) configured to form a receive signal by (fig 4 [“440” corresponds to the outputs of the phase shifters as an input to the power combiner]), 
wherein the set of input signals and the receive signal are in a band of radio frequencies (5:57-59“FIG. 5A is a schematic illustrating an RF signal x(t) having a bandwidth of B Hz”); and
an internal memory  configured to store (fig 4 [memory 404 connected to phase shifters]), for 
While Kim discloses different phase shifting sequences along transmission, Kim does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lee teaches a radar system using phase shifters within the receiver wherein each of the multiple phase shifters, a different sequence of phase shift adjustments (Lee 2:11-15 “FIG. 4 is a diagram of the receiver elements processing signals from the first microwave radiation source wherein the phase shift for each of the receiver elements is different than the other.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the beamforming system and method of Kim to include the beamforming system and method using phase shifters of Lee.  One would have been motivated to do so in order to advantageously have better beam control (Lee 4:1-10).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lee merely teaches that it is well-known to incorporate the particular phase shifting features. Since both Kim and Lee disclose similar beamforming technologies using phase shifters, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Pratt teaches a coherent system within the transmitter and receiver (4:60-65 “By coherently transmitting separable signals at the transmitter, and coherently receiving signals at the receiver, the phase relationships between the transmit signals and between the received signals can be maintained.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the beamforming system and method of Kim and the beamforming system and method using phase shifters of Lee to include the radar system and method of Pratt.  One would have been motivated to do so in order to advantageously improve SNR (Pratt 6:30-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pratt merely teaches that it is well-known to incorporate the particular coherent features. Since both Kim in view of Lee and Pratt disclose similar beamforming technologies using phase shifters, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAT 10218550 hereinafter Kim) in view of Lee et al. (US PAT 8405541 hereinafter Lee) in view of Pratt et al. (US PAT 10623075 hereinafter Pratt) in view of Vehovc et al. (US-20190372218  hereinafter Vehovc).

	Regarding claim 21, Lin in view of Vehovc further teach The receive-side extender of claim 20.
Vehovc further teaches further comprising (Kim 12:19-21 “In each cluster 440, 450, 460, a controller 403A, 403B, 403L provides timing sequences. Its period is stored in the memory 404A, 404B, 404L installed inside of the controller 403A, 403B, 403L.” [fig 4 memory is connected to phase shifter]).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Vehovc teaches further comprising (Vehovc 0039 “The controller 172 may use information stored in the memory 174 to determine the appropriate phase of the phase shifter 156. In some embodiments, the controller 176 may receive data signals from an external device to the RF module 152 to set the appropriate values of the phase shifters 156.”; 0041 “phase shifter 156 in the receive path can be controlled using, for example, the controller 172, the memory 174, and/or an external data input.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the beamforming system and method of Kim and the beamforming system and method using phase shifters of Lee and the the radar system and method of Pratt to include the phased array system and method of Vehovc.  One would have been motivated to do so in order to advantageously improve beamforming beam steering accuracy (Vehovc 0028).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vehovc merely teaches that it is well-known to incorporate the particular interface features. Since both Kim in view of Lee and Pratt and Vehovc disclose similar beamforming technologies using phase shifters, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAT 10218550 hereinafter Kim) in view of Pratt et al. (US PAT 10623075 hereinafter Pratt).

	Regarding claim 22, Kim teaches A transmit-side extender that comprises: a power splitter configured to (fig 1c [power divider splits RF signal to phase shifters]); 
a set of multiple phase shifters each  configured to provide an adjustable phase shift for one of the multiple signal copies (fig 1c “Phase shifter”; fig 3), 
wherein the respective transmit signal and the phase- shifted multiple signal copies are in a band of radio frequencies (5:57-59“FIG. 5A is a schematic illustrating an RF signal x(t) having a bandwidth of B Hz”); 
a set of power amplifiers each  configured to derive one of the multiple output signals from an output of a corresponding one of the multiple phase shifters (fig 1c; 4:1-6 “In one embodiment, each RF chain can include a power amplifier connected in series to the phase shifter and the variable gain amplifier on the path of the input signal before the switcher.”); and 
an internal memory configured to store (fig 1c [phase shifters are connected to controller and memory]), for each of the multiple phase shifters, a different sequence of phase shift adjustments (14:40-45 “Aspects of the present disclosure can include the controller, in response to receiving the AOD, can determine a phase shift value and an amplitude value for each transmitting element in the array of transmitting elements to form a sequence of phase shift values and a sequence of amplitude values corresponding to a sequence of states of the switcher connecting the phase shifter to different transmitting elements.”; fig 3).  
Kim does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Pratt teaches a coherent system within the transmitter and receiver (4:60-65 “By coherently transmitting separable signals at the transmitter, and coherently receiving signals at the receiver, the phase relationships between the transmit signals and between the received signals can be maintained.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the beamforming system and method of Kim to include the radar system and method of Pratt.  One would have been motivated to do so in order to advantageously improve SNR (Pratt 6:30-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pratt merely teaches that it is well-known to incorporate the particular coherent features. Since both Kim and Pratt disclose similar beamforming technologies using phase shifters, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAT 10218550 hereinafter Kim) in view of Pratt et al. (US PAT 10623075 hereinafter Pratt) in view of Vehovc et al. (US-20190372218  hereinafter Vehovc).


	Regarding claim 23, Kim in view of Pratt teach The transmit-side extender of claim 22, further comprising (Kim 5:46-50 “FIG. 2 is a schematic illustrating a transmitter control sequence, at a particular time, such that just one RF channel out of the M channels is activated, according to embodiments of the present disclosure;”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Vehovc teaches further comprising (Vehovc 0039 “The controller 172 may use information stored in the memory 174 to determine the appropriate phase of the phase shifter 156. In some embodiments, the controller 176 may receive data signals from an external device to the RF module 152 to set the appropriate values of the phase shifters 156.”; 0041 “phase shifter 156 in the receive path can be controlled using, for example, the controller 172, the memory 174, and/or an external data input.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the beamforming system and method of Kim and the radar system and method of Pratt to include the phased array system and method of Vehovc.  One would have been motivated to do so in order to advantageously improve beamforming beam steering accuracy (Vehovc 0028).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Vehovc merely teaches that it is well-known to incorporate the particular interface features. Since both Kim in view of Pratt and Vehovc disclose similar beamforming technologies using phase shifters, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
KISHIGAMI et al. (US-20200393553) discloses “Radar transmitter includes a plurality of transmit antennas that transmit a plurality of transmission signals using a multiplexing transmission, and a transmission circuit. (See abstract)”
RODRIGUEZ-HERRERA et al. (US-20190115989) discloses “The disclosed systems and methods for conducted massive MIMO array. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648          

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648